Citation Nr: 1133940	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  06-04 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to a rating in excess in excess of 60 percent for the residuals of prostate cancer, status post prostatectomy, for the period prior to February 18, 2011.

2.  Entitlement to a rating in excess in excess of 40 percent for the residuals of prostate cancer, status post prostatectomy, for the period from February 18, 2011.

3.  Entitlement to a rating in excess of 20 percent for erectile dysfunction.

4.  Entitlement to a compensable rating for right ear hearing loss.


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The Veteran served active duty in the United States Army from April 1970 to October 1971, with a tour of combat in Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which, in pertinent part, denied entitlement to a rating in excess of 40 percent for residuals of prostate cancer, and denied compensable ratings for erectile dysfunction and right ear hearing loss.  

By way of a December 2009 rating action, a Decision Review Officer (DRO) granted a 60 percent rating for the prostate cancer residuals effective from January 15, 2008, the date of claim.  

In a November 2010 decision, the Board adjudicated a separate issue that had been on appeal before the Court of Appeals for Veterans Claims (Court), which is no longer on appeal.  In this same decision, the Board remanded the issues of entitlement to increased rating for prostate cancer residuals, erectile dysfunction and right ear hearing loss, to address due process concerns and for further development.  The Board notes that this remand erroneously identified the rating for prostate cancer residuals as being 40 percent disabling, when in fact a 60 percent rating was in effect for the entire appellate period stemming from the December 2009 DRO decision noted above, which awarded a 60 percent rating from the date of claim.  

Subsequently, in an April 2011 rating decision, the RO granted a 20 percent rating for erectile dysfunction with Peyronie's disease, from January 15, 2008, the date of claim, encompassing the entire appellate period.  This issue remains in appellate status, as there is no communication from the Veteran or his representative stating that he was satisfied with the grant to 20 percent disabling.  AB v. Brown, 6 Vet. App. 35, 39 (1993). 

This same April 2011 rating decision is noted to have also reduced the rating for the Veteran's prostate cancer residuals from 60 percent to 40 percent, effective February 18, 2011.  The Board notes that specific due process requirements must be followed in most cases involving the reduction of a disability rating.  Under 38 C.F.R. § 3.105(e), prior to implementing a rating reduction, the agency of original jurisdiction (AO) must issue a rating decision proposing the reduction and setting forth all material facts and reasons, notify the beneficiary of the contemplated action and furnish detailed reasons therefor, and allow 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  However, these due process requirements apply only where the rating reduction would result in a reduction of the overall disability rating, such that compensation payments being made at the time would be reduced or discontinued.  See Stelzel v. Mansfield, 508 F.3d 1345, 1347- 49 (Fed. Cir. 2007); VAOPGCPREC 71-91 (Nov. 7, 1991).

In this case, the Veteran was not notified of the proposed reduction of his disability rating in accordance with 38 C.F.R. § 3.105(e).  However, as the rating action that implemented the rating reduction did not change the Veteran's overall disability rating, which remained at 100 percent, the reduction in the rating for the Veteran's prostate cancer disability did not result in a reduction of compensation payments, and the procedural safeguards of 38 C.F.R. § 3.105(e) do not apply.


FINDINGS OF FACT

1.  During the period prior to February 18, 2011, the Veteran is shown to have residuals of prostate cancer with manifestations of a voiding dysfunction consistent with incontinence requiring the use of an appliance or wearing absorbent materials requiring changing more than 4 times a day, but with no evidence of recurrence of active cancer nor any renal dysfunction shown.

2.  As of February 18, 2011, the Veteran is shown to have residuals of prostate cancer with manifestations of a voiding dysfunction consistent with incontinence requiring the use of an appliance or wearing absorbent materials requiring changing no more than 3-4 times a day, and with no evidence of recurrence of active cancer nor any renal dysfunction shown.

3.  The Veteran has erectile dysfunction with Peyronie's disease causing a curvature of the distal shaft, but does not have loss of half or more of his penis.

4.  Audiological evaluation establishes that the Veteran's service-connected right ear hearing loss is consistent with Level I or II hearing impairment and his nonservice-connected right ear hearing loss is to be assigned a Level I hearing impairment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 60 percent rating for residuals of prostate cancer have not been met during the prior to February 18, 2011.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1- 4.14, 4.115a, 4.115b, Diagnostic Codes 7527, 7528 (2010).

2.  The criteria for a rating in excess of 40 percent rating for residuals of prostate cancer have not been met during the period since February 18, 2011.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1- 4.14, 4.115a, 4.115b, Diagnostic Codes 7527, 7528 (2010).

3.  The criteria for a rating in excess of 20 percent for service- connected erectile dysfunction with Peyronie's disease are not met.  38 U.S.C.A. § 1155 (West 2002& Supp. 2010); 38 C.F.R. § 4.115b, Diagnostic Code 7522 (2010).

4.  The criteria for a compensable disability rating for right ear hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.383, 3.385, 4.85, 4.86, and Diagnostic Code 6100 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to notify and assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In the present case, the Veteran's claim on appeal was received in January 2008.  The RO issued a duty to assist letter addressing the increased rating issues on appeal in December 2010, pursuant to a remand by the Board in November 2010 to ensure such notice was issued.  

The Veteran was provided initial notice of the provisions of the duty to assist as pertaining to entitlement to an increased rating, which included notice of the requirements to prevail on these types of claims and of his and VA's respective duties.  The duty to assist letter notified the Veteran that VA would obtain all relevant evidence in the custody of a federal department or agency.  He was advised that it was his responsibility to either send medical treatment records from his private physician regarding treatment, or to provide a properly executed release so that VA could request the records for him.  The Veteran was also asked to advise VA if there were any other information or evidence he considered relevant so that VA could help by getting that evidence.  

Although the notice letter was not sent before the initial AOJ decision in this matter, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of his claim and been given ample time to respond, but the AOJ has also readjudicated the case by way of a supplemental statement of the case issued on April 2011 (addressing the hearing loss and residuals of prostatectomy), and a rating decision also issued April 2011 (in part granting an increased rating for the erectile dysfunction issue) after the notice was provided.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

In Dingess, supra, the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  He received such notice in the June 2010 letter.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service treatment records were previously obtained and associated with the claims folder.  VA and private records were associated with the claims folder.

Assistance shall also include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VA examinations conducted in February 2011 provided current assessments of the Veteran's conditions based not only on examination of the Veteran, but also on review of the records.  

In summary, the duties imposed by 38 U.S.C.A. §§ 5103 and 5103A have been considered and satisfied.  Through notices of the RO, the claimant has been notified and made aware of the evidence needed to substantiate his claim for higher disability ratings, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims decided on appeal.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the claimant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters being decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Increased Rating Laws and Analysis

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R., Part 4. Separate diagnostic codes identify the various disabilities. 38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition. 38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the Veteran working or seeking work. 38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  A decision of the United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007). In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. In appeals of the initial rating assigned following a grant of service connection, "staged ratings" or separate ratings for separate periods of time may be assigned based on the facts found following the initial grant of service connection.  Fenderson v. West, 12 Vet. App. 119 (1999).

A.  Facts and Analysis-- Increased Rating for Prostate Cancer

The Veteran has been evaluated as 60 percent disabling for his prostate cancer residuals from the pendency of this appeal, January 15, 2008, until it was reduced to 40 percent disabling as of February 18, 2011, in an April 2011 rating.  The ratings were assigned pursuant to 38 C.F.R. § 4.115(b).  The Veteran contends that he warrants a higher evaluation throughout the pendency of this appeal.  

Malignant neoplasms of the genitourinary system are rated under 38 C.F.R. § 4.115(b) Diagnostic Code 7528.  Pursuant to these provisions, a 100 percent evaluation is warranted when the evidence indicates malignant neoplasms of the genitourinary system. A "Note" to this code section states that the rating of 100 percent will continue for six months following cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, and if there has been no local reoccurrence or metastasis following the cessation of the therapy, then the disability is to be rated as voiding dysfunction or renal dysfunction, whichever is predominant. Id.

Additionally, postoperative residual disability of the prostate gland is rated as either a urinary tract infection or as voiding dysfunction whichever is greater. 38 C.F.R. § 4.115(b), Diagnostic Code 7527 (2010).

The Veteran has not undergone additional surgery or therapy for prostate cancer since he underwent a radical prostatectomy in 2003.  Hence, the Veteran's condition during the current appeal period should be rated pursuant to the Note to Diagnostic Code 7528 and Diagnostic Code 7527.  Id.

The RO in a DRO decision of December 2009 granted the Veteran a 60 percent rating for residuals of prostate cancer effective January 15, 2008, which is the date of his claim.  This rating was continued up until February 18, 2011 when it was reduced to 40 percent by a later decision of April 2011.  

The Veteran's prostate cancer residuals are most appropriately evaluated in terms of voiding dysfunction, as there is no medical evidence of record indicative of renal dysfunction.  Voiding dysfunction is rated under the three subcategories of urine leakage, urinary frequency, and obstructed voiding.  

His ratings of 60 percent prior to, and 40 percent as of February 18, 2011 are at or above the maximum allowable rating for urinary frequency wherein the maximum 40 percent rating is warranted for a daytime voiding interval less than one hour or; awakening to void five or more times per night. 38 C.F.R. § 4.115(a) (2010).  Likewise these staged ratings currently in effect are above the maximum allowable rating for obstructed voiding, which is 30 percent for urinary retention requiring intermittent or continuous catheterization. 

Thus the only criteria which provides for a rating higher than 40 percent for a voiding dysfunction is based on urine leakage.  The maximum 60 percent rating is assigned when these factors require the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  A 40 percent rating is assigned when there is leakage requiring the wearing of absorbent materials which must be changed two to four times per day. 

Prior to February 18, 2011, the Veteran has been assigned a 60 percent rating based upon voiding dysfunction, specifically urine leakage.  Again, this is the maximum rating allowable for any of the three subcategories of voiding dysfunction.  See 38 C.F.R. § 4.115a (2010).  A higher rating can only be for active prostate cancer under 38 CFR 4.115b, Diagnostic Code 7528 or for renal dysfunction under 38 CFR 4.115a.  

A review of the pertinent evidence during the period from January 15, 2008 to February 18, 2011 reveals no evidence of recurrence of active cancer, nor is there any evidence of renal dysfunction.  A genitourinary VA examination from February 2008 revealed that PSAs since the Veteran's radical prostatectomy had been 0, so he was officially cured of his cancer.  His only permanent residuals were erectile dysfunction (which will be addressed later), and his urinary incontinence for which the maximum 60 percent rating was assigned, and thus need not be further discussed.  His assessment was as officially cured from prostate cancer, with the only residuals as described above.  His urinary symptoms were deemed to not render him unemployable.  A VA general medical examination from the same month again noted his urinary incontinence and erectile dysfunction with no other genitourinary symptoms.  He had no history of kidney problems or obstructed voiding.  The only abnormal genitourinary finding was a missing right testicle.  Regarding employability, he was noted to have been working as a cabinet maker and his work was noted to have been adversely affected by heart problems, and would likely be unemployable from cabinet making due to heart symptoms.  

An April 2009 VA examination for PTSD noted the history of the Veteran's prostate cancer again with the residuals of his erectile dysfunction and his urinary incontinence, which included nightly bed wetting, and was described as severe, soaking 5-6 pads a day.  No indication was made that he had any recurrence of the cancer or that there was renal dysfunction as a residual.  He was noted to be unemployable for a number of reasons, including PTSD and other health problems.  The urinary complaints in this report formed the basis for the 60 percent grant.  

The majority of the records from 2008 through 2009 primarily addressed PTSD symptoms, although his urinary problems were noted in April 2008 with nocturia times one noted, and another record from June 2008 noted that he had wet the bed while using a PTSD medication.  

As of February 18, 2011, the report of a VA examination of the same date once again noted that he had no evidence of recurrence of active cancer, with his PSA of 0.  He had no subsequent surgeries, trauma or neoplasms of the genitourinary system, and had no history of renal failure.   There were no other systemic manifestations (fever, chills, anorexia, nausea, vomiting, pelvic pain, dyspnea, angina or syncope).  The urinary symptoms which were the basis of the reduction from 60 to 40 percent, were described as daytime frequency every 4 hours, nocturia times one without difficulties.  He was noted to have stress incontinence that was described as requiring 3-4 pads per day.  He was assessed with no residuals of prostate cancer other than the urinary symptoms of stress incontinence, as described above.  Other findings were erectile dysfunction with penile deformity which will be addressed later when discussing his erectile dysfunction.  This is the most recent evidence currently on record, and provided the basis for the reduction in the cancer rating from 60 to 40 percent, effective February 18, 2011.

Based on a review of the foregoing, the Board finds that a rating in excess of 60 percent is not shown at any point during the appellate period that this rating is in effect, from January 15, 2008 until February 17, 2011.  There is no evidence of recurrence of the active cancer, nor is there evidence of any kidney dysfunction shown.  Again as the 60 percent rating is the maximum schedular evaluation allowed for voiding dysfunction, there is no other basis upon which to grant a higher schedular evaluation.

As of February 18, 2011, the Board finds that a rating in excess of 40 percent disabling is not warranted.  The 40 percent rating is based on his voiding dysfunction, which is now shown to be a stress incontinence that was described as requiring three to four pads per day.  In order to warrant a higher rating for voiding dysfunction, he would have to have a stress incontinence that requires the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  Such is not shown to be the case here, where he is shown to use four or less pads per day.  Once again, there is no evidence of recurrence of the active cancer, nor is there evidence of any kidney dysfunction shown, thus a higher rating cannot be granted on either of these bases.  

In summary the preponderance of the evidence is against a rating in excess of 60 percent disabling for residuals of prostate cancer prior to February 18, 2011, and is against a rating in excess of 40 percent disabling for such residuals as of this date.  

B.  Facts and Analysis-- Increased Rating Erectile Dysfunction 

The Veteran is noted to currently be in receipt of a 20 percent rating for erectile dysfunction with Peyronie's disease, with this rating in effect since January 15, 2008, via an April 2011 DRO rating.  This encompasses the entire appellate period.  Special monthly compensation is also noted to have been in effect since October 10, 2003, thereby encompassing the current appellate period. 

Diagnostic Code 7522 provides for a maximum 20 percent rating where the evidence shows deformity of the penis with loss of erectile power. 38 C.F.R. § 4.115(b), Diagnostic Code 7522.  Additionally, such Diagnostic Code provides that entitlement to special monthly compensation under 38 C.F.R. § 3.350 should be considered.  This is the only diagnostic code that specifically addresses erectile function.  The Board cannot identify any other diagnostic code that would be more appropriate in evaluating his erectile dysfunction symptoms.  See Butts v. Brown, 5 Vet. App. 532, 538-39 (1993).  The evidence pertinent to this matter is as follows.

A genitourinary VA examination from February 2008 revealed his erectile dysfunction was one of the residuals of his prostate cancer, and he used Cialis, and now a pump successfully.  He had no abnormality in his penis and his testes were said to be normal to palpation.  His erectile dysfunction did not render him unemployable.  A VA general examination also from February 2008 noted his erectile dysfunction, but examination of the penis was normal.  He did however have a missing right testicle noted.  

VA records from 2008 to 2009 included a January 2009 record which noted he requested Levitra to treat his erectile dysfunction and was warned of possible fatal interactions with other medications he was on.  Otherwise the records from this time period primarily focus on PTSD treatment, with no significant findings regarding his erectile dysfunction.  

A February 2011 VA examination for genitourinary disorders noted a history of the Veteran having had surgery in 2003, with history of erectile dysfunction since the surgery.  Over the past couple of years, he also had Peyronie's disease, so that his penis tips upward at the distal portion of it and causes discomfort for his partner.  He used a pump for the erectile dysfunction with complete success.  He had no other surgical history for his genitourinary system.  Examination revealed his right testis was severely atrophic of just 1 centimeter in length but was not tender.  He also was noted to have Peyronie's disease with a curvature of the distal shaft that causes discomfort of his partner.  He had a severely atrophic right testis, however the Veteran gave a history of this happening at the age of 7 in an accident.  

Based on a review of the foregoing the Board finds that a rating in excess of 20 percent is not warranted for the Veteran's erectile dysfunction with Peyronie's disease.  He is already in receipt of the maximum schedular rating for erectile dysfunction and penile deformity, plus he is in receipt of special monthly compensation for loss of a creative organ.  He is not shown to have loss of half or more of his penis which would warrant a 30 percent rating under Diagnostic Code 7520.  There is no other Diagnostic Code that is potentially applicable that could provide for a higher evaluation.  As far as the right testicle atrophy, this condition existed from childhood and was not the result of his prostate cancer, thus there is no need to consider Diagnostic Code 7523 for testicular atrophy.  Even if it were, he would not receive any additional compensation as this Diagnostic Code only provides for a 0 percent rating for atrophy of one testis, with special monthly compensation for loss of use of a creative organ, which he is presently in receipt of.  

Accordingly, a rating in excess of 20 percent for erectile dysfunction with Peyronie's disease is denied.

C.  Facts and Analysis-- Increased Rating for Hearing Loss, Right Ear.

Evaluations of hearing loss range from noncompensable to 100 percent, based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second. 38 C.F.R. § 4.85(a) and (d).

To evaluate the degree of disability for service-connected bilateral hearing loss, the rating schedule establishes eleven (11) auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The current rating criteria include an alternate method of rating exceptional patterns of hearing, as defined in 38 C.F.R. § 4.86.  Under those provisions, the pure tone thresholds at the four specified frequencies (1000, 2000, 3000, and 4000 hertz) are 55 decibels or more, or when the pure tone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next highest Roman numeral.  38 C.F.R. § 4.86.  Each ear will be evaluated separately.  In this case, the Veteran's most recent test results for the right ear do not meet the criteria for the alternate rating method, and thus his right ear hearing loss will be rated by the usual method, except that the Board will consider Table VIa only for the results of the March 2008 audiology testing because the speech discrimination test was too unreliable to score.  Table Via will be used in instances where the examiner certifies that the use of the speech discrimination test was not appropriate because of language difficulties, inconsistent speech discrimination scores, or for any other reason. 38 C.F.R. § 4.85(c).  While no explanation was given for the unreliable score in the March 2008 testing, the Board will afford the Veteran the benefit of consideration under Table VIa for that test only.  

If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman numeral designation for hearing impairment of I, subject to the provisions of 38 C.F.R. § 3.383.  38 C.F.R. § 4.85(f).  See also Boyer v. West, 210 F.3d 1351 (Fed.Cir. 2000).

The report of a March 2008 VA audiological examination revealed that the Veteran's pure tone thresholds measured in decibels at 1000, 2000, 3000 and 4000 Hertz for the right ear were 25, 25, 60 and 60.  His average score for the right ear was 42.5 decibels (rounded up is 43 decibels).  His non service connected left ear measurements are not relevant as that ear will be assigned a level I hearing impairment pursuant to 38 C.F.R. § 3.383.  His CNC was too unreliable on the right ear to score.  An opinion as to the effect of his hearing on his employability revealed that the hearing loss alone should not be a barrier to a wide range of employment options as many individuals with worse hearing than him could function in many occupational settings.  He might have trouble working very well in very noisy settings.  

A February 2010 examination for hearing loss revealed that the pure tones were inadequate for adjudication purposes and were not recorded.  His CNC score was 94 percent on the right side and 96 degrees on the left.  

The report of a February 2011 VA examination for hearing loss revealed that the Veteran's pure tone thresholds measured in decibels at 1000, 2000, 3000 and 4000 Hertz for the right ear were 25, 35, 70, and 70.  His average was 50 decibels on the right.  His left ear measurements are again not pertinent as previously discussed.  CNC was 92 percent in the right ear.

Based on a review of the evidence, the Board finds that a compensable rating for right ear hearing loss is not shown.  His right ear hearing is shown to be at level I based on the February 2011 VA examination findings under Table VI, and under level II for the March 2008 VA examination findings under Table VIa.  These results for the service-connected right ear measured at levels I and II in the aforementioned VA examinations, and nonservice-connected left ear (mandated to be rated at level I) fall firmly within the criteria for a noncompensable percent rating under Table VII, thus a higher rating is not warranted.  There is no other evidence to suggest that that a compensable rating is warranted for the right ear hearing loss.  Of note the February 2010 examination was inadequate for adjudication purposes.  

In summary the preponderance of the evidence is against a compensable rating for right ear hearing loss.

Extraschedular Consideration

Having addressed the schedular ratings for the residuals of prostate cancer, erectile dysfunction and right ear hearing loss, the Board now addresses whether referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for an extraschedular rating is warranted.  

Under 38 C.F.R § 3.321(b)(1), in exceptional cases where schedular evaluations are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities is made.  

The governing norm in an exceptional case is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with the Veteran's employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R § 3.321(b)(1) (2010).

In this case, the Rating Schedule for evaluating the Veteran's disabilities of residuals of prostate cancer, erectile dysfunction and right ear hearing loss are found to be adequate.  

In addition, it has not been shown that any of these disabilities has required frequent periods of hospitalization or has produced marked interference with all types of employment.  The evidence fails to show that the Veteran has had any hospital treatment for these conditions.  

As far as employability, none of the evidence available reflects that any of the service-connected disabilities affects his ability to work in a material fashion, as he is shown in the February 2008 VA genitourinary examination to have stopped working a full 10 hour day as a cabinet maker, down to 6 hours per day due to heart symptoms rather than any of his service connected disabilities, with an opinion that his heart condition would likely render him unemployable.  None of the examinations found him to be unemployable due to his service connected disorders, as discussed above in the factual backgrounds.  

Therefore, a remand or referral of a claim for a total rating due to individual unemployability (TDIU) is not necessary under the Court's ruling in Rice v. Shinseki, 22 Vet. App. 447 (2009).

Thus, the Veteran's symptoms from residuals of prostate cancer, erectile dysfunction with Peyronie's disease and right ear hearing loss, are shown to be adequately compensated by the assigned schedular ratings, which contemplate the impact of his disabilities on both social and occupational function.  

Accordingly, referral for extraschedular consideration is not warranted at this time.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In the absence of evidence of such factors, the Board is not required to remand the claim to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).




ORDER

A rating in excess of 60 percent for residuals of prostate cancer is denied for the period prior to February 18, 2011.

A rating in excess of 40 percent for residuals of prostate cancer is denied for the period from February 18, 2011.

A rating in excess of 20 percent for erectile dysfunction with Peyronie's disease is denied.

A compensable rating for right ear hearing loss is denied.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


